DETAILED ACTION 
This Office Action follows a response filed on March 9, 2022.  The title, the abstract, specification, and claims 51 and 54-56 have been amended; claims 34-50 and 61-66 have been cancelled; no claims have been added.   
In view of amendments, remarks and Terminal Disclaimer ODP rejection, objection of specification and the rejection of claims 51 and 54-56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Claims 51-60 are pending.

	Allowable Subject Matter
Claims 51-60 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 51-60 are allowable over the closest references: Dru et al. "Fluorine-Free Pt Nanocomposites for Three-Phase Interfaces in Fuel Cell Electrodes", ACS Catal. 2016, 6, 6993-7001, pubs.acs.org/acscatalysis, Ferrandez et al. "Pt Particles Functionalized on the Molecular Level as New Nanocomposite Materials for Electrocatalysis", Langmuir 2012, 28, 17832-17840, pubs.acs.org/Langmuir, Ferrandez et al. "Chemical Functionalization of Carbon Supported Metal Nanoparticles by Ionic Conductive Polymer via the "Grafting From" Method", Chem. Mater. 2013, 25, 3797-3807, pubs.acs.org/cm, Coutanceau'264 et al. (FR 2 982 264 A 1), and Coutanceau'173 et al. (FR 2 982 173 A1)

	However, the above-mentioned references of Dru et al., Ferrandez’2012 et al., Ferrandez’2013 et al., Coutanceau'264 et al., and Coutanceau'173 et al. do not discloses or fairly suggest the claimed particles comprising a material for catalyzing oxygen reduction or hydrogen oxidation and being grafted by grafts having the following formula (III):

    PNG
    media_image1.png
    345
    686
    media_image1.png
    Greyscale

  a curly bracket indicating the location at which the grafts are bound in a covalent manner to the particles in which:
- R1 represents an organic spacer group;
- Z represents a single bond or an organic spacer group;
- R2 represents a halogen atom; 
	- Y1 corresponds to a repeating unit resulting from the polymerization of a
1 corresponds to a number of repetitions of the repeating unit placed within parentheses, this number of repetitions being a positive integer that is at least equal to 2;
-Y2 corresponds to a repeating unit resulting from the polymerization of a non-fluorinated styrenic monomer bearing at least one proton-conducting group and n2 corresponds to a number of repetitions of the repeating unit placed within parentheses, this number of repetitions being equal to 0 or being a positive integer that is at least equal to 2;
	and the group -Z-(Y1)n1-(Y2)n2-R2, which intersects a carbon-carbon bond of the phenyl group, signifying that it can be bound to any one of the carbon atoms of the phenyl group, as per newly amended claim 51.
It is noted that the Applicant submitted that the grafts of Formula (III) exhibit surprising and unexpected results. The selection of the specific natures of polymers and ATRP initiator compounds to yield claimed grafts of Formula (III) has been done in order to obtain particles comprising a material that is suitable for catalyzing oxygen reduction or hydrogen oxidation in an electrode (specification, p. 10, lines 9-18). As detailed in the specification as filed, the electrode containing the grafts of Formula (III) was found to possess good performance at high current densities due to the presence of the fluorinated styrene repeating units in the proton-conducting polymer. Id These units ensured a hydrophobic character of the polymer that prevented the phenomenon of electrode flooding, which is responsible for causing the degradation of the relevant properties for high current densities. Id The choice of the grafts of Formula (III)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764